 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10 WELLS FARGO BANK, N.A.,                 Case No. 2:18-cv-08511-JLS-JEM
11              Plaintiff,
                                           JUDGMENT OF DISMISSAL
12        vs.
13 IVAN MOSUNOV; MODERN
   ROOFING, INC., a California
14 Corporation; BOULEVARD
   PHARMACY, INC., a California
15 Corporation d/b/a OLYMPIC
   BOULEVARD PHARMACY; FIRST
16 DATA MERCHANT SERVICES LLC,
   a Florida Limited Liability Company,
17
                Defendants.
18
19 BOULEVARD PHARMACY, INC.,
   a California Corporation,
20
                Counter-Claimant,
21
          vs.
22
   WELLS FARGO BANK, N.A.; IVAN
23 MOSUNOV; MODERN ROOFING,
   INC., a California Corporation; FIRST
24 DATA MERCHANT SERVICES,
   LLC, a Florida Limited Liability
25 Company,
26              Counter-Defendants.
27
28
 1        On March 2, 2020, Plaintiff WELLS FARGO BANK, N.A. (“Wells Fargo”),
 2 Defendant BOULEVARD PHARMACY (“Boulevard”), and Defendant FIRST
 3 DATA MERCHANT SERVICES LLC (“First Data”), by and through their
 4 attorneys of record, filed a Stipulation and Order for Entry of Judgment in
 5 Interpleader, Dismissal, and Distribution of Proceeds in this action (“Stipulation and
 6 Order”). Doc. 62. The Order was entered on March 6, 2020. Doc. 64.
 7        Pursuant to the Stipulation and Order, the Contested Funds at issue in this
 8 action, plus interest, are to be disbursed from the registry of the Court to Wells
 9 Fargo, Boulevard, and First Data. Defendants Ivan Mosunov and Modern Roofing,
10 Inc. have not appeared in this action and have made no claim to the Contested
11 Funds.
12        THEREFORE, good cause appearing, and based on the request of the parties,
13 it is hereby ORDERED, ADJUDGED, AND DECREED that Wells Fargo’s
14 Complaint is dismissed with prejudice as to each Defendant, and Boulevard’s
15 Counter-claim is dismissed with prejudice as to each Counter-Defendant, with each
16 party to bear its own costs and attorneys’ fees, and that Judgment of Dismissal is
17 hereby entered under Rules 54 and 58 of the Federal Rules of Civil Procedure.
18        The Court expressly reserves its jurisdiction pending the disbursement of the
19 Contested Funds to Wells Fargo, Boulevard, and First Data.
20
21 DATED: March 19, 2020
22
23
                                                     Hon. Josephine L. Staton
24                                                   United States District Judge
25
26 CC: FISCAL
27
28

                                               2
